JUDGES FLEMING, CARRINGTON and LYONS
concurring, the following decree was entered—
Decree of the Chancellor reversed. And the auditor directed to state and settle an account between Walker and the Commonwealth, crediting the payments made into the Loan-Office by Walker for Farrel and Jones, according to the scales at the respective days of payment, with interest on each payment, to the date of the payment made to his executor by the treasurer, then charging such payment, and after deducting it, issue a warrant to the executor on the treasurer for the balance then due, with interest from that date.